Title: The Privy Council: Order on Franklin’s Petition, 29 August 1759
From: Privy Council
To: Franklin, Benjamin


At the Court at Kensington the 29th: day of August 1759.
Present
The Kings most Excellent Majesty


Arch Bishop of Canterbury
Earl of Hardwicke


Lord Keeper
Viscount Falmouth


Lord President
Viscount Barrington


Duke of Ancaster
Lord Berkeley of Stratton


Earl of Cholmondeley
Mr. Secretary Pitt.


Whereas Benjamin Franklin Esquire, Agent appointed by the Assembly of Pensilvania, did some time since present his humble Petition to His Majesty at this Board, relating to the Differences subsisting between His Majestys Subjects, and the Indians bordering upon the said Province, concerning large Quantitys of Land, which the said Indians alledge they have been deprived of, without their Consent, or Satisfaction made them for the same, particularly of the Lands which are included within the Forks of the River Delawar, and also of other Lands on both Sides the said River. His Majesty having taken the same into Consideration, and received the Opinion of the Lords Commissioners for Trade and Plantations, and also of a Committee of the Lords of His Majestys most Honourable Privy Council thereupon, is pleased, with the Advice of His Privy Council, to Order as it is hereby Ordered, that His Majestys Agent for Indian Affairs, do examine thoroughly into the Complaints of the Delawar Indians, with respect to Lands which they alledge they have been defrauded of by the Proprietaries, and that for this Purpose he do take the earliest Opportunity of signifying to them, that he has, in Consequence of what passed at the Conferences in July and August 1757, received His Majestys Orders to enquire into their Grievances, and press them to appoint such time and Place, as shall be most convenient to them for that purpose; That he do likewise give timely Notice of such Meeting to the Commissioners appointed by the Proprietaries to act on their Part, to the End they may come properly instructed, and prepared, to support the Claims of their Constituents, and that when he shall have made a full and particular Enquiry into the Circumstances of the Case, and heard what all Partys may have to offer, he do transmit his Proceedings in this Business to the Lords Commissioners for Trade and Plantations, in order to be laid before His Majesty, together with his Opinion of what may be proper to be done thereupon. And the said Lords Commissioners for Trade and Plantations are to signify the same to His Majestys said Agent for Indian Affairs accordingly.
 Endorsed: 29. Augt. 1759 Office Copy Order of Councill on Benja. Franklins Peticon for the Indians agt. the Pensilva proprietrs
